RESOLUCIÓN
Sala integrada por su Presidente el Juez Asociado Señor Rebollo López, la Juez Asociada Señora Naveira de Ro-dón y el Juez Asociado Señor Andréu García.
Vistas las mociones de reconsideración presentadas por la parte demandada apelante y por la parte demandante apelada, el Tribunal deniega las mismas.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López reconside-raría en relación con la moción de la parte demandada ape-lante y emitió voto particular a esos efectos. El Juez Aso-ciado Señor Andréu García hace constar que, en relación con la moción de reconsideración presentada por la parte demandante apelada, reitera su posición original.
(Fdo.) Francisco R. Agrait Liado Secretario General